           Case 1:20-cv-00593-LGS Document 52 Filed 06/19/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
CHAIM GORDON,                                                  :
                                                               :
                                             Plaintiff,        :   20 Civ. 593 (LGS)
                                                               :
                           -against-                           :        ORDER
                                                               :
EQUIFAX INFORMATION SERVICES,                                  :
LLC, ET Al.,                                                   :
                                                               :
                                             Defendants. X
-------------------------------------------------------------

LORNA G. SCHOFIELD, District Judge:

        The Court has been informed that Plaintiff and Defendant Experian Information

Solutions, Inc. have reached a settlement in principle in this case (Dkt. No. 51). Accordingly, it is

hereby ORDERED that this action is dismissed as to Defendant Experian Information

Solutions, Inc., without costs and without prejudice to restoring the action to the Court’s

calendar, provided the application to restore the action is made within thirty (30) days of this

Order. Any application to reopen filed after thirty (30) days from the date of this Order may be

denied solely on that basis. Defendant Experian Information Solutions, Inc. need not attend any

scheduled conference nor submit material as a related party.

Dated: June 19, 2020
       New York, New York
